Exhibit SECOND SUPPLEMENTAL INDENTURE SECOND SUPPLEMENTAL INDENTURE, dated as of August 28, 2009 (the “Supplemental Indenture”), among Massey Energy Company, a Delaware corporation, as issuer (the “Issuer”), the Guarantors (as defined in the Indenture (defined below)), Foglesong Energy Company, a West Virginia corporation (the “New Subsidiary”), and Wilmington Trust Company, as trustee (the “Trustee”). W I T N E S S E T H WHEREAS, the Issuer, the Guarantors and the Trustee executed that certain Indenture, dated as of December 21, 2005, by and among the Issuer, the Guarantors (defined therein) and the Trustee, as supplemented by that First Supplemental Indenture, dated as of July 20, 2009 (together with the Base Indenture and as amended and supplemented, the “Indenture”) (the “Indenture”), providing for the issuance of the 6.875% Senior Notes due 2013 in the principal amount of up to Seven Hundred Sixty Million and 00/100 Dollars ($760,000,000). WHEREAS, the New Subsidiary was incorporated in the State of West Virginia on July 29, 2009. WHEREAS, Elk Run Coal Company,
